UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7843



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALPHONSO DAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-95-59, CA-99-230-3)


Submitted:   April 18, 2002                 Decided:   April 25, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alphonso Davis, Appellant Pro Se. Gretchen C.F. Shappert, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      On June 20, 2001, the district court dismissed Alphonso Davis’

motion   to   vacate    his   conviction    and   sentence   pursuant   to   28

U.S.C.A. § 2255 (West Supp. 2001). Three months later, Davis moved

for reconsideration, asking the district court to rethink its

dismissal of his § 2255 motion.         The district court denied Davis’

motion, and Davis timely appealed. We have reviewed the record and

the   district   court’s      opinion   and   find   no   reversible    error.

Accordingly, we deny a certificate of appealability and dismiss on

the reasoning of the district court.          See United States v. Davis,

No. CR-95-59; CA-99-230-3 (W.D.N.C. filed Sept. 19, 2001; entered

Sept. 20, 2001).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                   DISMISSED




                                        2